DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: within lines 19-20 of claim 1 the phrase is currently recited at “…and an elongation in longitudinal direction…” which is considered to be grammatically incorrect. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 16-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 12, and 16 of U.S. Patent No. 9,945,010, previously cited. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding Claim 1, Danielou teaches a method for manufacturing an extruded product made of an alloy containing aluminum comprising the components listed below within Table I (Claim 1). Danielou teaches casting a raw form from a molten metal bath (“(a)”, Claim 16). Regarding the limitation of “a molten metal bath”, Danielou teaches the rough form being cast into an alloy, and formed into an extrusion billet, and homogenized (Column 4, Lines 59-63). Thus, one of ordinary skill would readily appreciate and understand that the feature of a molten metal bath is inherently present within these processing steps. Continuing, Danielou teaches homogenizing the raw form by a heat treatment in which the temperature mid-thickness reaches 510°C for at least 10 hours (“(b)”, Claim 16). Danielou teaches hot working the homogenized raw form into an extruded product (“(c)”, Claim 16). Danielou teaches solution heat treating the product at a temperature of at least 515°C and quenching (“(d)” and “(e)”, Column 16). Danielou teaches controlled stretching of the product with a permanent set of 2 to 4% (“(f)”, Claim 16). Danielou teaches aging the product by heating the product to a temperature to between 140°C and 170°C for 5 to 70 hours (“(h)”, Claim 16). 
Regarding Claim 2, Danielou teaches the method according to claim 1. Further Danielou teaches the copper content being between 4.3 and 4.8% by weight as shown below in Table I (Claim 2). 
Regarding Claim 3, Danielou teaches the method according to claim 1. Further Danielou teaches the lithium content being between 0.9 and 1.1% by weight as shown below in Table I (Claim 5).
Regarding Claim 4, Danielou teaches the method according to claim 1. Further Danielou teaches the magnesium content being between 0.15 and 0.24% by weight as shown below in Table I (Claim 1).
Regarding Claim 5, Danielou teaches the method according to claim 1. Further Danielou teaches the manganese content being between 0.2 and 0.5% by weight as shown below in Table I (Claim 7).
Regarding Claim 6, Danielou teaches the method according to claim 1. Further Danielou teaches the silver content being between 0.15 and 0.25% by weight as shown below in Table I (Claim 1). 
Regarding Claim 7, Danielou teaches the method according to claim 1. Further Danielou teaches the zirconium content being between 0.11 and 0.18% by weight as shown below in Table I (Claim 1). 
Regarding Claim 8, Danielou teaches the method according to claim 1. Further Danielou teaches the solution heat treatment temperatures being at least 520°C (Claim 16).
Regarding Claim 16, Danielou teaches the method according to claim 1. Further Danielou teaches the copper content being between 4.4 and 4.8% by weight as shown below in Table I (Claim 4).
Regarding Claim 17, Danielou teaches the method according to claim 1. Further Danielou teaches the lithium content being between 1.03 and 1.1% by weight as shown below in Table I (Claim 5).
Regarding Claim 18, Danielou teaches the method according to claim 1. Further Danielou teaches the zirconium content being between 0.13 and 0.17% by weight as shown below in Table I (Claim 1). 
Regarding Claim 21, Danielou teaches the method according to claim 1. Further Danielou teaches the composition shown below in Table I. With respect to the instant limitation of the composition consisting essentially of the components listed below in Table I, Danielou teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Danielou teaches the normal and unavoidable impurities being less than 0.15% by weight total and the balance being Al (Claim 1). Thus, by recognizing that one of ordinary skill could select the composition consisting essentially of the components, in the respective ranges as shown below in Table I, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 22, Danielou teaches the method according to claim 1. Further Danielou teaches the composition shown below in Table I. With respect to the instant limitation of the composition consisting of the components listed below in Table I, Danielou teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Danielou teaches the normal and unavoidable impurities being less than 0.15% by weight total and the balance being Al (Claim 1). Thus, by recognizing that one of ordinary skill could select the composition consisting of the components, in the respective ranges as shown below in Table I, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 24, Danielou teaches the method according to claim 1. Further Danielou teaches the product being extruded (Claim 1). Danielou teaches the product comprising a manganese content between 0.2 and 0.5% by weight as shown below in Table I (Claim 1). Danielou teaches a fracture toughness KQ(L-T) (i.e., K1C(L-T))  of at least 20 MPa√m (Claims 11 and 12). Danielou teaches compressive yield stress in the longitudinal direction of at least 635 MPa (Claim 1)
The applied reference has a common assignee, and applicants with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.










Table I - The composition of claim 1 compared to the composition of Danielou in U.S. Patent No. 9,945,010.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
Comprising:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 2
4.3-5.0
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 3
4.3-5.2
1.0-1.15
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
1.0-1.15
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 4
4.3-5.2
0.9-1.2
0.1-0.25
0.15-0.24
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.24
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 5
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 6
4.3-5.2
0.9-1.2
0.15-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.15-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 7
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.11-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.11-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 16
4.4-4.8
0.9-1.2
0.1-0.3
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.4-4.8
0.9-1.2
0.1-0.3
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 17
4.3-5.2
1.03-1.1
0.1-0.3
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
1.03-1.1
0.1-0.3
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 18
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.13-0.17
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.13-0.17
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 21
Consisting Essentially Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 22
Consisting Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
‘387
4.2-4.8
0.9-1.1
0.15-0.25
0.2-0.6
0.07-0.15
0.01-0.15
≤ 0.2
0.2-0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Spangel (WO 2009/036953, previously cited) in view of Garat (U.S. 2012/0258010, previously cited), and Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363, previously cited). 

Regarding Claim 1, Spangel teaches a method for manufacturing (Page 2, Lines 31-32) an extruded, rolled, or forged (Page 5, Lines 24-25) product made of an alloy containing the components provided below in Tables II and IV (Page 2, Line 33 through Page 3, Line 4). 
The examiner points out that Spangle teaches a magnesium content of 0.2% to 0.8% wt% and a silver content of 0.1% to 0.8% wt%, while the instant claims are directed toward a magnesium content of 0.1% to 0.25% wt% and a silver content of 0.1% to 0.25% wt%.  However, the examiner points out that it would have been obvious to select lower amounts of magnesium based on the teachings of Garat, and a lower amount of silver based on the teachings of Wu. To elaborate, Garat teaches a copper aluminum alloy molded part having high mechanical strength and hot creep resistance (abstract). Garat teaches the addition of magnesium gradually lowers the incipient melting temperature out of equilibrium (paragraph [0039]). Wu teaches a study into the effect of minor silver additions on the microstructure and properties of aluminum alloys (abstract). Wu teaches that additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangle with the concepts of Garat and Wu with the motivation of avoiding lowering the incipient melting temperature, thus avoiding the phenomena during heat treatment of the alloy, in addition to increasing the tensile strength. 
Continuing, Spangel teaches casting the raw form from a molten metal bath (e.g., casting stock of an ingot of an Al-Cu-Li-alloy) (Page 6, Line 4). Spangel teaches homogenizing the raw form by a heat treatment in which the temperature is in the range of 475°C to 535°C (Page 6, Lines 27-34), more specifically, Spangel teaches an example in which the homogenizing heat treatment is performed at 520°C for 24 hours (Page 8, Lines 23-24). Spangel teaches hot working the raw form and subsequently hot rolling into a product (Page 8, Lines 25-26). Spangel teaches solution heat treating the product at a temperature of 520°C and quenching (Page 8, Lines 27-28). Spangel teaches controlled stretching of the product with permanent set of 0.5 to 5% (Page 7, Line 15; Page 8, Lines 28-29). Spangel teaches aging the product by heating to a temperature of 170°C for up to 48 hours (Page 8, Lines 29-31). Spangel teaches the aforementioned method can be used in a thickness range of at most 12.5mm (Page 7, Line 30). 
With respect to the limitation of a compressive yield stress in a longitudinal direction being at least 645 MPa, and an elongation in the longitudinal direction being at least 7%, the examiner points out that if one uses the concepts of Garat and Wu with the invention of Spangle, one would appreciate that process and structure of Spangle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a compressive yield stress in a longitudinal direction being at least 645 MPa, and an elongation in the longitudinal direction being at least 7% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the examiner points out that the term longitudinal direction is considered by the examiner to mean the rolling direction, as this is the commonly accepted meaning in the art. 
With respect to the compositional ranges, heat treatment temperatures and times, aging temperatures and times, product thicknesses, and properties, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Table II - The composition of Claim 1 compared to the composition of Spangel in WO-2009/036953.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤ 0.15
≤ 0.5
≤ 0.05
Bal.


Regarding Claim 2, Spangel teaches the method according to claim 1. Further Spangel teaches the copper content being between 4.3 and 5.0% by weight as shown below in Table IV. See MPEP 2144.05 (I). 
Regarding Claim 3, Spangel teaches the method according to claim 1. Further Spangel teaches the lithium content being between 1.0 and 1.15% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 4, Spangel teaches the method according to claim 1. Further Spangel teaches the magnesium content being between 0.2 and 0.24% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 5, Spangel teaches the method according to claim 1. Further Spangel teaches the manganese content being between 0.2 and 0.5% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 6, Spangel teaches the method according to claim 1. Further Spangel teaches the silver content being between 0.15 and 0.25% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 7, Spangel teaches the method according to claim 1. Further Spangel teaches the zirconium content being between 0.11 and 0.18% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 8, Spangel teaches the method according to claim 1. Further Spangel teaches the solution heat-treatment temperature is at least 520°C (Page 7, Lines 5-11). See MPEP 2144.05 (I).
Regarding Claim 9, Spangel teaches the method according to claim 1. Further Spangel teaches stress being relieved by controlled stretching being performed with a permanent set most preferably in the range of 0.5% to 5% (Page 7, Lines 12-15). See MPEP 2144.05 (I).
Regarding Claim 16, Spangel teaches the method according to claim 1. Further Spangel teaches the copper content being between 4.4 and 4.8% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 17, Spangel teaches the method according to claim 1. Further Spangel teaches the lithium content being between 1.0 and 1.15% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 18, Spangel teaches the method according to claim 1. Further Spangel teaches the zirconium content being between 0.13 and 0.17% by weight as shown below in Table IV. See MPEP 2144.05 (I).
Regarding Claim 19, Spangel teaches the method according to claim 1. Further Spangel teaches stress being relieved by controlled stretching being performed with a permanent set from 0.5 to 1.5% (Page 7, Lines 12-15).
Regarding Claim 20, Spangel teaches the method according to claim 1. Further, Spangel teaches cold working (i.e., cold rolling) the raw form after hot working (i.e., hot rolled) and before homogenization (e.g., solution heat treating (See Page 7, Lines 5-7) the product for 30 minutes at 520°C) (Page 8, Lines 25-28).
Regarding Claim 21, Spangel teaches the method according to claim 1. Further Spangel teaches the composition shown below in Table IV. With respect to the instant limitation of the composition consisting essentially of the components listed below in Table IV, Spangel teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Spangel teaches the normal and unavoidable impurities being less than 0.2% by weight total and the balance being Al (Page 2, Line 33 through Page 3, Line 4). Thus, by recognizing that one of ordinary skill could select the composition consisting essentially of the components, in the respective ranges as shown below in Table IV, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 22, Spangel teaches the method according to claim 1. Further Spangel teaches the composition shown below in Table IV. With respect to the instant limitation of the composition consisting of the components listed below in Table IV, Spangel teaches a product containing Cu, Li, Ag, Mg, Zn, Mn, and optionally Zr, Ti, Fe, and Si along with normal and unavoidable impurities being included. Further Spangel teaches the normal and unavoidable impurities being less than 0.2% by weight total and the balance being Al (Page 2, Line 33 through Page 3, Line 4). Thus, by recognizing that one of ordinary skill could select the composition consisting of the components, in the respective ranges as shown below in Table IV, it is asserted that the references teaches all limitations of the instant claim. 
Regarding Claim 24, Spangel teaches the method according to claim 1. Further Spangel teaches the product being extruded, rolled, or forged (Page 5, Lines 24-25). Spangel teaches the product comprising a manganese content between 0.2 and 0.5% by weight as shown below in Table III (Page 3, Line 35 through Page 4, Line 3). 
With respect to the limitation of a compressive yield stress in a longitudinal direction being at least 653 MPa, and a fracture toughness KQ(L-T) being at least 20 MPa√m, the examiner points out that if one uses the concepts of Garat and Wu with the invention of Spangle, one would appreciate that process and structure of Spangle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a compressive yield stress in a longitudinal direction being at least 653 MPa, and a fracture toughness KQ(L-T) being at least 20 MPa√m would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the examiner points out that the term L direction is considered by the examiner to mean the rolling direction, as this is the commonly accepted meaning in the art. 

















Table IV - A master list of all Claims from the instant application compared to the composition of Spangel in WO-2009/036953.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
Comprising:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 2
4.3-5.0
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 3
4.3-5.2
1.0-1.15
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
1.0-1.15
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 4
4.3-5.2
0.9-1.2
0.1-0.25
0.15-0.24
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.24
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 5
4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.2-0.5
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 6
4.3-5.2
0.9-1.2
0.15-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.15-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 7
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.11-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.11-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 16
4.4-4.8
0.9-1.2
0.1-0.3
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.4-4.8
0.9-1.2
0.1-0.3
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 17
4.3-5.2
1.03-1.1
0.1-0.3
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
1.03-1.1
0.1-0.3
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 18
4.3-5.2
0.9-1.2
0.1-0.3
0.1-0.25
0.13-0.17
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.3
0.2-0.25
0.13-0.17
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 21
Consisting Essentially Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Claim 22
Consisting Of:

4.3-5.2
0.9-1.2
0.1-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
Overlap
4.3-5.0
0.9-1.2
0.1-0.25
0.2-0.25
0.08-0.18
0.03-0.15
≤ 0.2
0.1-0.9
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤0.15
≤ 0.5
≤ 0.05
Bal.


Response to Arguments
Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed November 20, 2020 is insufficient to overcome the rejection of claims 1-9, 16-22, and 24 based upon Spangel (WO 2009/036953) in view of Garat (U.S. 2012/0258010), and Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363) as set forth in the last Office action. The examiner has considered the declaration but is not persuaded. Declarant’s statements regarding the combination of Spangle in view of Garat and Wu are absent any clear and convincing evidence and include language, which suggests that the position taken by Declarant is only Declarant’s belief. Beliefs cannot be persuasive on their own and absent clear and convincing evidence to support Declarant’s position. The Declarant argues that one skilled in the art would know that simply combining or exchanging any amounts of elements would not necessarily result in an alloy with the desired strength and toughness balance as the properties are a delicate balance due to a particular amount of alloys and methods. The examiner is not persuaded by this argument as the scenario that the Declarant describes is considered to be a fundamental aspect of any process that undergoes optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Thus the rejection stands.

35 U.S.C. § 103
Applicant’s arguments regarding the rejection of claims 1-9, 16-22, and 24 under 35 U.S.C. § 103 over Spangel (WO 2009/036953) in view of Garat (U.S. 2012/0258010), and Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363) have been fully considered but are not persuasive. 
Applicant argues that one skilled within the art would not be motivated to incorporate the lower Mg amounts of Garat, nor the Ag content of Wu into Spangel and further argues that simply combining or exchanging any amounts of elements would not necessarily result in an alloy with a desired strength and toughness balance. The examiner is not persuaded by these arguments for several reasons. 
Firstly, the examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has shown that the motivation of Garat would be to effect to incipient melting temperature by adjusting the amount of magnesium, the motivation of Wu would be to increase tensile strength. 
Thirdly, in response to the argument that the rejection approach concentrates only on one aspect of each references teaching and ignores the delicate balance between strength and toughness. The examiner respectfully disagrees and points out the following. As applicant states, simply combining or exchanging any amounts of elements would not necessarily result in an alloy with the desired strength and toughness balance as properties are a delicate balance due to a particular amount of alloy and method (Arguments, page 8). While the examiner agrees with the general statement that scientific work is rigorous and complex, it is not persuasive in overcoming a rejection based upon obviousness. As shown above, the instant composition is known within the art (Spangle - Page 2, Line 33 through Page 3, Line 4), the instant method is known within the art (Spangle - Pages 6 through 8). Furthermore, both Garat and Wu provide motivation as to why one of ordinary skill would then further modify Spangle to a narrowed composition that more closely agrees with one of the primary inventive aspects the applicant is relying upon, i.e., the selected amounts of both magnesium and silver. Thus, the arguments pertaining to any compositional differences unrelated to silver and magnesium of both Garat and Wu respectively have little weight since Spangle is relied upon to teach this composition while Garat and Wu are relied upon to provide motivation as to why one of ordinary skill would modify that composition. 
If the applicant is arguing that adjusting the amounts of magnesium or silver is somehow outside the skill and understanding of one ordinary skill the examiner would not be persuaded by this. To elaborate, modifying the individual amounts of various alloying elements has been a common scientific endeavor within the metallurgical arts since the art’s inception. While the examiner understands the difficulty this can sometimes pose, it is well within the skill of one within the art to understand that different regions of an alloys phase diagram would result in an alloy possessing different mechanical properties, and that modifying certain alloying amounts via general experimentation could lead to a desired or undesired outcome within those boundaries. While Garat and Wu may not provide motivation that is identical to applicant, obviousness still exists.

Unexpected Results
Applicant argues that the data within the specification along with the previous Declaration under 37 CFR 1.132 show that the composition and method are critical for achieving unexpected results. The examiner is not persuaded by these arguments however as they pertain only to the compositions of Spangel, and do not consider the combination with Garat or Wu. 
Applicant argues that the office has not met its burden of proof that the claimed properties necessarily flow from the combination the Garat and Wu. The examiner respectfully disagrees and points out that the office has met its burden by showing that Spangel teaches an identical composition and method, and by further providing Garat and Wu to support why it would have been obvious to modify that composition to a more select range. Furthermore, the examiner respectfully points out that when the references disclose all the limitations of a claim except a property or function, and the examiner cannot empirically determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the office has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 

Double Patenting Rejection
Applicants arguments regarding the obvious-type double patenting rejection over Danielou (U.S. Patent No. 9,945,010) have been considered but are not persuasive. The examiner respectfully points out that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735